411 So. 2d 357 (1982)
Jose Miguel ECHEVERRIA, Appellant,
v.
The STATE of Florida, Appellee.
No. 82-252.
District Court of Appeal of Florida, Third District.
March 30, 1982.
Diller, Schmukler & Asness and Martin Schmukler, New York City, for appellant.
Janet Reno, State Atty., and Tom Robertson, Asst. State Atty., for appellee.
Before SCHWARTZ and NESBITT, JJ., and PEARSON, TILLMAN, (Ret.), Associate Judge.

Order Denying Application for Bail Pending Review
PER CURIAM.
We join with the Court of Appeal for the Fourth District and embrace its decision of Hart v. State, 405 So. 2d 1048 (Fla. 4th DCA 1981) holding that Section 903.133, Florida Statutes (1980 Supp.) is constitutional. For that reason, Echeverria's application for bail pending review is denied.